Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10612136. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the number and/or location of the claimed heater and/or cooling channel. Motivation to optimize the number and/or location of the claimed heater and/or cooling channel is for optimized heating and cooling.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike, Hideho (JP 406204231 A). Koike teaches a flange (2; Figure 1) assembly (2; Figure 1), comprising: a flange (2; Figure 1) comprising: a first surface (top of 2; Figure 1); an opposing second surface (bottom of 2; Figure 1); and an opening (2/18 interface; Figure 1) between the first  by claim 1
Koike further teaches:
The flange (2; Figure 1) assembly (2; Figure 1) of claim 1, wherein the at least one heater (1; Figure 1; abstract) is embedded within the flange (2; Figure 1), as claimed by claim 2
The flange (2; Figure 1) assembly (2; Figure 1) of claim 1, wherein the at least one cooling channel (cooling channel in 2; Figure 1; abstract) is embedded within the flange (2; Figure 1), as claimed by claim 3
The flange (2; Figure 1) assembly (2; Figure 1) of claim 1, further comprising a sealing member (6; Figure 1), wherein the at least one cooling channel (cooling channel in 2; Figure 1; abstract) is proximate the sealing member (6; Figure 1), as claimed by claim 4
The flange (2; Figure 1) assembly (2; Figure 1) of claim 1, wherein the flange (2; Figure 1) further comprises one or more apertures (apertures accommodating 3; Figure 1; abstract) to receive one or more thermocouples (“control sensor”; abstract), as claimed by claim 5
The flange (2; Figure 1) assembly (2; Figure 1) of claim 1, further comprising a cover plate (18; Figure 1) coupled to the second surface (bottom of 2; Figure 1), as claimed by claim 6
The flange (2; Figure 1) assembly (2; Figure 1) of claim 6, wherein at least a partial seal is formed between the cover plate (18; Figure 1) and the second surface (bottom of 2; Figure 1), as claimed by claim 7
A reactor system, comprising: a reaction chamber (11; Figure 1); a flange (2; Figure 1), comprising: a first surface (top of 2; Figure 1) coupled to the reaction chamber (11; Figure 1); an opposing second surface (bottom of 2; Figure 1); and an opening (2/18 interface; Figure 1) between the first surface (top of 2; Figure 1) and the second surface (bottom of 2; Figure 1); at least one heater (1; Figure 1; abstract) coupled to the flange (2; Figure 1) and disposed at least one of above or below the opening (2/18 interface; Figure 1); and at least one cooling channel (cooling channel in 2; Figure 1; abstract) coupled to the flange (2; Figure 1) and disposed at least one of above or below the opening (2/18 interface; Figure 1), as claimed by claim 14
The reactor system of claim 14, further comprising a cover plate (18; Figure 1) coupled to the second surface (bottom of 2; Figure 1), as claimed by claim 15
The reactor system of claim 15, wherein at least a partial seal is formed between the cover plate (18; Figure 1) and the second surface (bottom of 2; Figure 1), as claimed by claim 16
The reactor system of claim 14, wherein the at least one heater (1; Figure 1; abstract) is embedded within the flange (2; Figure 1), as claimed by claim 17
The reactor system of claim 14, wherein the at least one cooling channel (cooling channel in 2; Figure 1; abstract) is embedded within the flange (2; Figure 1), as claimed by claim 18
The reactor system of claim 14, further comprising a sealing member (6; Figure 1), wherein the at least one cooling channel (cooling channel in 2; Figure 1; abstract) is proximate the sealing member (6; Figure 1), as claimed by claim 19
The reactor system of claim 14, further comprising an injection manifold (8,25,24,23,7; Figure 1) coupled to the flange (2; Figure 1), wherein the at least one heater (1; Figure 1; 
Allowable Subject Matter
Claims 8-13 would be allowed with a properly filed terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 8 would be allowable over the closest cited prior art to Koike, Hideho (JP 406204231 A). Koike is discussed above. However, Koike does not teach, alone or in combination the claimed second heater coupled to Koike’s flange (2; Figure 1) below Koike’s opening (2/18 interface; Figure 1); or a second cooling channel coupled to Koike’s flange (2; Figure 1) below Koike’s opening (2/18 interface; Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716